BROOKSHIRE, Justice,
concurring.
I readily concur with the Court’s opinion which reversed the convictions of Aggravated Sexual Assault (oral) and Unauthorized Use of a Motor Vehicle. The Court has also held that the appellant, Scogin, can be in the future indicted and prosecuted for these offenses of Aggravated Sexual Assault (oral) and Unauthorized Use of a Motor Vehicle. See Fortune v. State, 745 S.W.2d 364, 370, n. 2 (Tex.Crim.App.1988). Footnote number 2 expressly reserved for the Court of Criminal Appeals the important, if not grave, decision reviewing our affirmative holding in Fortune v. State, 699 S.W.2d 706, 709 (Tex.Civ.App.— Beaumont 1985) wherein we clearly held that the appellant, Fortune, could properly be reindicted and prosecuted in the future for the offense of aggravated sexual assault in count two of the indictment against Fortune. Respectfully stated, it is somewhat inaccurate to refer to our holding as “dicta”. That characterization was pronounced by the higher court. It is interesting to note, however, that Section 3.01 of the Texas Penal Code has been amended and broadened by legislative enactment effective September 1,1987. This amendment, I opine, should have salutary results. “Criminal Episode” now is defined and contains a much more practical, pragmatic and up-to-date meaningful concept.